DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 recites “causing, by the one or more devices and based on determining that the IVR system device is repeatedly communicating the same information to the communication platform, a user device to join a communication session to allow the user device to communicate with the IVR system device or an agent device via the communication session” (emphasis added). However, it is not clear how “a user device” is determined i.e. which specific user device to cause to join.
Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 10 recites “cause, based on determining that the IVR system device is repeatedly communicating the same information, a user device to join a communication session to 46PATENT Docket No. 0104-0214C2 allow the user device to communicate with the IVR system device or an agent device via the communication session” (emphasis added). However, it is not clear how “a user device” is determined i.e. which specific user device to cause to join.
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 16 recites “cause, based on determining that the system device is repeatedly communicating the same information to the communication platform, a user device to join a communication session to allow the user device to communicate with the system device or an agent device via the communication session” (emphasis added). However, it is not clear how “a user device” is determined i.e. which specific user device to cause to join.
Claim 15 recites the limitation "the agent" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6-8, 16, 18-20 of U.S. Patent No. 10,931,822 (hereinafter referred to as Patent ‘822). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the continuation are broader than the ones in patent. In re Van Ornum and Stang, 214 USPQ T61, broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims. For example, claim 1 of the present invention is functionally similar to claim 3 of Patent ‘822 except that claim 1 of the present invention does not recite “determining, by the one or more devices, after the communication session is initiated, and based on determining that the user is to join the communication session, a time that the user is to interact with the IVR system device or the agent device via the communication session; and causing, by the one or more devices and based on the time, a user device, of the user, to enable at least one component of the user device to allow the user to join the communication session to communicate with the IVR system device or the agent device via the communication session” as recited in claim 3 of Patent ‘822.
Claim 2, rejected against claim 3 of Patent ‘822.
Claim 3, rejected against claim 3 and claim 8 of Patent ‘822.
Claim 4, rejected against claim 3 and claim 8 of Patent ‘822.
Claim 5, rejected against claim 3 and claim 6 of Patent ‘822.
Claim 6, rejected against claim 3 and claim 6 of Patent ‘822.
Claim 7, rejected against claim 3 and claim 7 of Patent ‘822.
Claim 8, rejected against claim 3 and claim 7 of Patent ‘822.
Claim 16, it is functionally similar to claim 16 of Patent ‘822 except that claim 16 of the present invention does not recite “determine, after the communication session is initiated and based on determining that the user is to join the communication session, a time that the user is to interact with the IVR system device or the agent device via the communication session; and cause, based on the time, a user device, of the user, to enable at least one component of the user device to allow the user to join the communication session to communicate with the IVR system device or the agent device via the communication session” as recited in claim 16 of Patent ‘822.
Claim 17, rejected against claim 16 of Patent ‘822.
Claim 18, rejected against claim 16 and claim 20 of Patent ‘822.
Claim 19, rejected against claim 16 and claim 18 of Patent ‘822.
Claim 20, rejected against claim 16 and claim 19 of Patent ‘822.

Allowable Subject Matter
Claims 1-20 are objected according to their interpretation as they are rejected against 35 USC 112 as indicated above.
The prior art fail to teach the limitation (as interpreted with 35 USC 112 rejection as indicated above) of causing the user device to join the communication session with the IVR system device or an agent device based on determining that an interactive voice response (IVR) system device is repeatedly communicating same information to the communication platform.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/Primary Examiner, Art Unit 2653